DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on 02/14/2022, with respect to claim rejections have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 29, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2019/0173613 A1) in view of Choi et al. (US 2020/0304253 A1).
Consider claim 1:
		Sorrentino discloses a method for wireless communication at a first user equipment (UE) (see Fig. 1 and paragraph 0043, where Sorrentino describes a wireless communication system which includes an eNB scheduler 110 and a plurality of UEs 100), comprising: 
receiving, from a base station, a configuration message indicating quasi co-location information associated with side-link communications between the first UE and a second UE (see paragraph 0040, where Sorrentino describes that side-link transmission is device-to-device transmission; see paragraph 0046, where Sorrentino describes that a UE is a device; see Fig. 5 and paragraph 0066, where Sorrentino describes that the eNB scheduler schedules a first and second side-link transmissions at block 502, thus, a first UE transmits a first and second side-link transmissions to a second UE according to scheduling of the eNB scheduler, therefore the first UE receives a scheduling signal from the eNB scheduler; Sorrentino further describes that the scheduling signal schedules the first and second side-link transmissions such that the first and second side-link transmissions are regarded as quasi co-located transmissions);
determining, based at least in part on the quasi co-location information in the configuration message, one or more quasi co-location parameters associated with the second UE (see Fig. 5 and paragraph 0066, where Sorrentino describes that according to the scheduling, the first UE transmits the first and second side-link transmissions such that they are close enough in a dimension, such as in time, frequency and/or space, that the first and second transmissions are regarded as quasi co-located transmissions, thus the dimension in time, frequency and/or space are quasi co-location parameters);  
transmitting, to the second UE via a side-link channel, the one or more quasi co-location parameters associated with the second UE (see Fig. 5 and paragraph 0066, where Sorrentino describes that the second UE receives the first and second side-link transmissions and determines that the first and second side-link transmissions are close in time, frequency and/or space, that the first and second transmissions are regarded as quasi co-located transmissions); and
communicating, with the second UE, via the side-link channel and based at least in part on the one or more quasi co-location parameters, one or more of data information or control information (see Fig. 5 and paragraph 0066, where Sorrentino describes that since the receiving node, that is, the second UE, regards the first and second side-link transmissions as quasi co-located transmissions, the first UE then transmit the second transmission without overhead symbols at block 504; see Fig. 6 and paragraph 0067, where Sorrentino describes that because there is no overhead symbols in the second transmission, the first UE then adds more redundancy to the data of the second transmission). 
	Sorrentino does not specifically disclose: transmitting, to the second UE via a sidelink channel, a control signal comprising the one or more quasi co-location parameters associated with the second UE.
	Choi teaches: transmitting, to a second UE via a sidelink channel, a control signal comprising one or more quasi co-location parameters associated with the second UE (see Fig. 14 and paragraph 0138, where Choi describes an Rx vehicle, thus a first UE, which is connected to a Tx vehicle, thus a second UE, via a sidelink channel, the Rx vehicle may transmit a feedback information through the sidelink channel to the Tx vehicle, the feedback information, thus a control signal, may include the quasi co-location (QCL) information; see paragraph 0135, where Choi describes that the Tx vehicle then transmits a sidelink signal to the Rx vehicle based on the QCL information included the feedback information).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: transmitting, to the second UE via a sidelink channel, a control signal comprising the one or more quasi co-location parameters associated with the second UE, as taught by Choi to modify the method of Sorrentino in order to improve communication performance, as discussed by Choi (see paragraph 0013).
Consider claim 29:
		Sorrentino discloses an apparatus for wireless communication at a first user equipment (UE) (see Fig. 1 and paragraph 0043, where Sorrentino describes a wireless communication system which includes an eNB scheduler 110 and a plurality of UEs 100), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig. 7 and paragraphs 0069-0070, where Sorrentino describes that the UE 100 comprises a processor circuit 702 which executes programs resident in memory circuit 710): 
receive, from a base station, a configuration message indicating quasi co-location information associated with side-link communications between the first UE and a second UE (see paragraph 0040, where Sorrentino describes that side-link transmission is device-to-device transmission; see paragraph 0046, where Sorrentino describes that a UE is a device; see Fig. 5 and paragraph 0066, where Sorrentino describes that the eNB scheduler schedules a first and second side-link transmissions at block 502, thus, a first UE transmits a first and second side-link transmissions to a second UE according to scheduling of the eNB scheduler, therefore the first UE receives a scheduling signal from the eNB scheduler; Sorrentino further describes that the scheduling signal schedules the first and second side-link transmissions such that the first and second side-link transmissions are regarded as quasi co-located transmissions);
determine, based at least in part on the quasi co-location information in the configuration message, one or more quasi co-location parameters associated with the second UE (see Fig. 5 and paragraph 0066, where Sorrentino describes that according to the scheduling, the first UE transmits the first and second side-link transmissions such that they are close enough in a dimension, such as in time, frequency and/or space, that the first and second transmissions are regarded as quasi co-located transmissions, thus the dimension in time, frequency and/or space are quasi co-location parameters);  
transmit, to the second UE via a side-link channel, the one or more quasi co-location parameters associated with the second UE (see Fig. 5 and paragraph 0066, where Sorrentino describes that the second UE receives the first and second side-link transmissions and determines that the first and second side-link transmissions are close in time, frequency and/or space, that the first and second transmissions are regarded as quasi co-located transmissions); and
communicate, with the second UE, via the side-link channel and based at least in part on the one or more quasi co-location parameters, one or more of data information or see Fig. 5 and paragraph 0066, where Sorrentino describes that since the receiving node, that is, the second UE, regards the first and second side-link transmissions as quasi co-located transmissions, the first UE then transmit the second transmission without overhead symbols at block 504; see Fig. 6 and paragraph 0067, where Sorrentino describes that because there is no overhead symbols in the second transmission, the first UE then adds more redundancy to the data of the second transmission). 
	Sorrentino does not specifically disclose: transmit, to the second UE via a sidelink channel, a control signal comprising the one or more quasi co-location parameters associated with the second UE.
	Choi teaches: transmit, to a second UE via a sidelink channel, a control signal comprising one or more quasi co-location parameters associated with the second UE (see Fig. 14 and paragraph 0138, where Choi describes an Rx vehicle, thus a first UE, which is connected to a Tx vehicle, thus a second UE, via a sidelink channel, the Rx vehicle may transmit a feedback information through the sidelink channel to the Tx vehicle, the feedback information, thus a control signal, may include the quasi co-location (QCL) information; see paragraph 0135, where Choi describes that the Tx vehicle then transmits a sidelink signal to the Rx vehicle based on the QCL information included the feedback information).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: transmit, to the second UE via a sidelink channel, a control signal comprising the one or more quasi co-location parameters associated with the second UE, as taught by Choi to modify the method of Sorrentino in order to improve communication performance, as discussed by Choi (see paragraph 0013).
		Consider claims 5 and 33:
Sorrentino discloses the invention of claims 1 and 29 above. Sorrentino discloses: the one or more quasi co-location parameters comprise one or more of downlink quasi co-location parameters, uplink quasi co-location parameters, or sidelink quasi co-location parameters (see paragraph 0066, where Sorrentino describes that the first UE receives scheduling from the eNB scheduler). 
		Consider claims 6 and 34:
Sorrentino discloses the invention of claims 1 and 29 above. Sorrentino discloses: the one or more quasi co-location parameters comprise one or more channel-specific quasi co-location parameters, one or more signal-specific quasi co-location parameters, or both (see Fig. 5 and paragraph 0066, where Sorrentino describes that according to the scheduling, the first UE transmits the first and second side-link transmissions such that they are close enough in a dimension, such as in time, frequency and/or space, that the first and second transmissions are regarded as quasi co-located transmissions, thus the dimension in time, frequency and/or space are quasi co-location parameters). 

Claims 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2019/0173613 A1) in view of Li et al. (US 2021/0212086 A1).
Consider claim 18:
		Sorrentino discloses a method for wireless communication at a first user equipment (UE) (see Fig. 1 and paragraph 0043, where Sorrentino describes a wireless communication system which includes an eNB scheduler 110 and a plurality of UEs 100), comprising: 
receiving, from a base station, one or more quasi co-location parameters (see Fig. 5 and paragraph 0066, where Sorrentino describes that the eNB scheduler schedules a first and second side-link transmissions at block 502, thus, a first UE transmits a first and second side-link transmissions to a second UE according to scheduling of the eNB scheduler, therefore the first UE receives a scheduling signal from the eNB scheduler; Sorrentino further describes that the scheduling signal schedules the first and second side-link transmissions such that the first and second side-link transmissions are close enough in a dimension, such as in time, frequency and/or space, that they are regarded as quasi co-located transmissions, thus the dimension in time, frequency and/or space are quasi co-location parameters);
identifying at least one quasi co-location parameter associated with side-link communications between the first UE and a second UE from the one or more quasi co-location parameters received from the base station (see Fig. 5 and paragraph 0066, where Sorrentino describes that according to the scheduling, the first UE transmits the first and second side-link transmissions such that they are close in time, frequency and/or space, that the first and second transmissions are regarded as quasi co-located transmissions, thus the time, frequency and/or space are identified quasi co-location parameters; see paragraphs 0040 and 0046, where Sorrentino describes that the side-link transmission is a transmission between a first UE and a second UE); and
communicating with the second UE via a side-link channel based at least in part on the at least one quasi co-location parameter (see Fig. 5 and paragraph 0066, where Sorrentino describes that since the receiving node, that is, the second UE, regards the first and second side-link transmissions as quasi co-located transmissions, the first UE then transmit the second transmission without overhead symbols at block 504; see Fig. 6 and paragraph 0067, where Sorrentino describes that because there is no overhead symbols in the second transmission, the first UE then adds more redundancy to the data of the second transmission).
 	Sorrentino does not explicitly disclose: receiving, from a base station, a reference signal comprising one or more quasi co-location parameters.
	Li teaches: receiving, from a base station, a reference signal comprising one or more quasi co-location parameters (see the Abstract, where Li describes a user equipment that receives a configuration information from a base station, the configuration information defines a communication configuration used for the user equipment to communicate with a further user equipment, the configuration information includes quasi co-location (QCL) configuration).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving, from a base station, a reference signal comprising one or more quasi co-location parameters, as taught by Li to modify the method of Sorrentino in order to provide improved devices, as discussed by Li (see paragraph 0010).
Consider claim 19:
	Sorrentino discloses the method of claim 18 above.  Sorrentino discloses: communicating, based at least in part on the one or more quasi co-location parameters, one or more of data information or control information (see Fig. 5 and paragraph 0066, where Sorrentino describes that since the receiving node, that is, the second UE, regards the first and second side-link transmissions as quasi co-located transmissions, the first UE then transmit the second transmission without overhead symbols at block 504; see Fig. 6 and paragraph 0067, where Sorrentino describes that because there is no overhead symbols in the second transmission, the first UE then adds more redundancy to the data of the second transmission). 
		Consider claim 21:
Sorrentino discloses the invention of claim 18 above. Sorrentino discloses: the one or more quasi co-location parameters comprise one or more of downlink quasi co-location parameters, uplink quasi co-location parameters, or sidelink quasi co-location parameters (see paragraph 0066, where Sorrentino describes that the first UE receives scheduling from the eNB scheduler). 
		Consider claim 22:
Sorrentino discloses the invention of claim 18 above. Sorrentino discloses: the one or more quasi co-location parameters comprise one or more channel-specific quasi co-location parameters, one or more signal-specific quasi co-location parameters, or both (see Fig. 5 and paragraph 0066, where Sorrentino describes that according to the scheduling, the first UE transmits the first and second side-link transmissions such that they are close enough in a dimension, such as in time, frequency and/or space, that the first and second transmissions are regarded as quasi co-located transmissions, thus the dimension in time, frequency and/or space are quasi co-location parameters). 

Claims 3, 4, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2019/0173613 A1) in view of Choi et al. (US 2020/0304253 A1), as applied to claims 1 and 29 above, and further in view of Belleschi et al (US 2019/0116467 A1).
		Consider claims 3 and 31:

Belleschi teaches: receiving a second configuration message indicating additional quasi co-location information associated with a first UE, wherein the configuration message and the second configuration message are received from one or more devices in a same cell (see Fig. 12 and paragraphs 0114-0116, where Belleschi describes that wireless device 110 receives a control information message comprising QCL mapping from a network node 120 at step 1206, thus a configuration message, the wireless device 110 later receives a re-configure quasi co-location (QCL) assumption from the network node 120 at step 1222, thus a second configuration message).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving a second configuration message indicating additional quasi co-location information associated with one or more of the first UE or the second UE, wherein the configuration message and the second configuration message are received from one or more devices in a same cell, as taught by Belleschi to modify the method of Sorrentino in order to allow flexibility in network configuration, as discussed by Belleschi (see paragraph 0041).
		Consider claims 4 and 32:
Sorrentino in view of Choi discloses the invention of claims 1 and 29 above. Sorrentino does not specifically disclose: receiving one or more fields indicating one or more quasi co-
Belleschi teaches: receiving one or more fields indicating one or more quasi co-location parameter types, one or more quasi co-location transmission types, one or more cell identifiers identifying a device associated with the configuration message, one or more virtual cell identifiers identifying a device associated with the configuration message, or any combination thereof (see Fig. 12 and paragraph 0116, where Belleschi describes that at step 1222, network node 120 re-configures the QCL assumption, the temporary multicast group indicator (TMGI) can be used to identify the multicast transmission or multicast channel being re-configured).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving one or more fields indicating one or more quasi co-location parameter types, one or more quasi co-location transmission types, one or more cell identifiers identifying a device associated with the configuration message, one or more virtual cell identifiers identifying a device associated with the configuration message, or any combination thereof, as taught by Belleschi to modify the method of Sorrentino in order to allow flexibility in network configuration, as discussed by Belleschi (see paragraph 0041). 
		
Claims 7-9, 14-17, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2019/0173613 A1) in view of Choi et al. (US 2020/0304253 A1), as applied to claims 1 and 29 above, and further in view of Novlan et al (US 2014/0328329 A1).
		Consider claims 7 and 35:

Novlan teaches: receiving the configuration message in one or more of a synchronization signal block, a channel state information reference signal, a physical random access channel, or a demodulation reference signal (see paragraph 0412, where Novlan describes that the UE may derive the large scale channel properties for D2D signal synchronization and D2D signal demodulation from the D2D reference signals).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving the configuration message in one or more of a synchronization signal block, a channel state information reference signal, a physical random access channel, or a demodulation reference signal, as taught by Novlan to modify the method of Sorrentino in order to allow flexibility in network topology, as discussed by Novlan (see paragraph 0004).
		Consider claims 8 and 36:
Sorrentino in view of Choi discloses the invention of claims 1 and 29 above. Sorrentino does not specifically disclose: the one or more quasi co-location parameters comprise one or more of a resource allocation, a spatial relationship, a spatial filter, or a power control parameter.
Novlan teaches: the one or more quasi co-location parameters comprise one or more of a resource allocation, a spatial relationship, a spatial filter, or a power control parameter (see paragraph 0413, where Novlan describes that the UE which transmits D2D signals will send quasi co-location configuration to the UE which receives the D2D signals; see paragraph 0006, where Novlan describes configuring one or more pools of Device-to-Device (D2D) communication resources, thus resource allocation). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the one or more quasi co-location parameters comprise one or more of a resource allocation, a spatial relationship, a spatial filter, or a power control parameter, as taught by Novlan to modify the method of Sorrentino in order to allow flexibility in network topology, as discussed by Novlan (see paragraph 0004).
		Consider claim 9:
Sorrentino in view of Choi discloses the method of claim 1 above. Sorrentino does not specifically disclose: receiving the configuration message in a radio resource control message that comprises one or more indices related to a synchronization signal block, a channel state information reference signal, a physical random access channel, or a demodulation reference signal.
Novlan teaches: receiving the configuration message in a radio resource control message that comprises one or more indices related to a synchronization signal block, a channel state information reference signal, a physical random access channel, or a demodulation reference signal (see Fig. 5 and paragraphs 0181-0182, where Novlan describes that the UE 114 receives configuration information D2D SIB from base station eNB 102; see paragraph 0423, where Novlan describes that the SIB can indicate synchronization signal). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving the configuration message in a radio resource control message that comprises one or more indices related to a synchronization signal block, a channel state information reference signal, a physical random access channel, or a see paragraph 0004).
Consider claim 14:
Sorrentino in view of Choi discloses the method of claim 1 above. Sorrentino does not specifically disclose: determining the one or more quasi co-location parameters comprises determining one or more quasi co-location parameters based at least in part on a quasi co-location type. 
Novlan teaches: determining the one or more quasi co-location parameters comprises determining one or more quasi co-location parameters based at least in part on a quasi co-location type (see paragraphs 0411-0413, where Novlan describes alt 1 quasi co-location and alt 2 quasi co-location, and the UE which transmits the quasi co-location configuration assumes either alt 1 or alt 2). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining the one or more quasi co-location parameters comprises determining one or more quasi co-location parameters based at least in part on a quasi co-location type, as taught by Novlan to modify the method of Sorrentino in order to allow flexibility in network topology, as discussed by Novlan (see paragraph 0004).
		Consider claim 15:
Sorrentino in view of Choi and Novlan discloses the method of claim 14 above. Sorrentino does not specifically disclose: receiving a reference signal comprising an indication of the quasi co-location type.
see paragraph 0412, where Novlan describes that in the case of alt 2 quasi co-location, the UE may derive the large scale channel properties for D2D signal synchronization and D2D signal demodulation from the D2D reference signals). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving a reference signal comprising an indication of the quasi co-location type, as taught by Novlan to modify the method of Sorrentino in order to allow flexibility in network topology, as discussed by Novlan (see paragraph 0004).
		Consider claim 16:
Sorrentino in view of Choi discloses the method of claim 1 above. Sorrentino does not specifically disclose: the quasi co-location information comprises one or more of a Doppler shift, a Doppler spread, an average delay, or a delay spread.
Novlan teaches: the quasi co-location information comprises one or more of a Doppler shift, a Doppler spread, an average delay, or a delay spread (see paragraph 0411, where Novlan describes that antenna ports are quasi co-located in terms of average delay, Doppler spread and Doppler shift). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the quasi co-location information comprises one or more of a Doppler shift, a Doppler spread, an average delay, or a delay spread, as taught by Novlan to modify the method of Sorrentino in order to allow flexibility in network topology, as discussed by Novlan (see paragraph 0004).
		Consider claim 17:

Novlan teaches: transmitting, to the second UE via the sidelink channel, comprises unicasting, broadcasting, or multicasting to the second UE via the sidelink channel (see paragraph 0413, where Novlan describes that the UE which transmits D2D signals will broadcast quasi co-location configuration to the UE which receives the D2D signals). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: transmitting, to the second UE via the sidelink channel, comprises unicasting, broadcasting, or multicasting to the second UE via the sidelink channel, as taught by Novlan to modify the method of Sorrentino in order to allow flexibility in network topology, as discussed by Novlan (see paragraph 0004).
		
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2019/0173613 A1) in view of Li et al. (US 2021/0212086 A1), as applied to claim 18 above, and further in view of Novlan et al (US 2014/0328329 A1).
		Consider claim 20:
Sorrentino in view of Li discloses the method of claim 18 above. Sorrentino does not specifically disclose: the one or more quasi co-location parameters comprise one or more of a resource allocation, a spatial relationship, a spatial filter, or a power control parameter.
Novlan discloses: the one or more quasi co-location parameters comprise one or more of a resource allocation, a spatial relationship, a spatial filter, or a power control parameter (see paragraph 0413, where Novlan describes that the UE which transmits D2D signals will send quasi co-location configuration to the UE which receives the D2D signals; see paragraph 0006, where Novlan describes configuring one or more pools of Device-to-Device (D2D) communication resources, thus resource allocation). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the one or more quasi co-location parameters comprise one or more of a resource allocation, a spatial relationship, a spatial filter, or a power control parameter, as taught by Novlan to modify the method of Sorrentino in order to allow flexibility in network topology, as discussed by Novlan (see paragraph 0004).

Claims 2 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2019/0173613 A1) in view of Choi et al. (US 2020/0304253 A1), as applied to claims 1 and 29 above, and further in view of Kim et al (US 2021/0006456 A1).
		Consider claims 2 and 30:
		Sorrentino in view of Choi discloses the invention of claims 1 and 29 above. Sorrentino does not specifically disclose: receiving a second configuration message indicating additional quasi co-location information associated with one or more of the first UE or the second UE, wherein the configuration message and the second configuration message are received from different base stations in different cells or from different transmission reception points. 
		Kim teaches: receiving a second configuration message indicating additional quasi co-location information associated with one or more of a first UE or a second UE, wherein the configuration message and the second configuration message are received from different base stations in different cells (see Fig. 1 and paragraph 0059, where Kim describes a wireless system that comprises UE 130-4, UE 130-5, base station 110-2 and base station 110-3, the two base stations 110-2 and 110-3 are located in different cells; each of the base stations 110-2 and 110-3 may control D2D communications between the UEs 130-4 and 130-5; see paragraph 0077, where Kim describes that the control signals from the base stations include spatial QCL relationship).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving a second configuration message indicating additional quasi co-location information associated with one or more of the first UE or the second UE, wherein the configuration message and the second configuration message are received from different base stations in different cells or from different transmission reception points, as taught by Kim to modify the method of Sorrentino in order to accurately detect a beam failure, as discussed by Kim (see paragraph 0026).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2019/0173613 A1) in view of Choi et al. (US 2020/0304253 A1), as applied to claim 1 above, and further in view of Jung et al. (US 2019/0261281 A1).
		Consider claim 10:
		Sorrentino in view of Choi discloses the method of claim 1 above. Sorrentino does not specifically disclose: determining one or more uplink quasi co-location parameters for communication based at least in part on a downlink quasi co-location signal.
		Jung teaches: determining one or more uplink quasi co-location parameters for communication based at least in part on a downlink quasi co-location signal (see Fig. 5 and paragraph 0105, where Jung describes determining power control parameters of uplink transmission based on downlink reference signal quasi co-location information).
before the effective filing date of the claimed invention to include: determining one or more uplink quasi co-location parameters for communication based at least in part on a downlink quasi co-location signal, as taught by Jung to modify the method of Sorrentino in order to better regulate the access to shared channel, as discussed by Jung (see paragraph 0004).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2019/0173613 A1) in view of Choi et al. (US 2020/0304253 A1), as applied to claim 1 above, and further in view of Lee et al. (US 2015/0257130 A1).
		Consider claim 11:
		Sorrentino in view of Choi discloses the method of claim 1 above. Sorrentino does not specifically disclose: determining one or more downlink quasi co-location parameters for communication based at least in part on an uplink quasi co-location signal. 
	Lee teaches: determining one or more downlink quasi co-location parameters for communication based at least in part on an uplink quasi co-location signal (see paragraph 0009, where Lee describes that a UE receives a downlink signal associated with quasi co-location property for downlink communication, the downlink signal is received based on a change from use of uplink communication).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining one or more downlink quasi co-location parameters for communication based at least in part on an uplink quasi co-location signal, as taught by Lee to modify the method of Sorrentino in order to increase service availability, as discussed by Lee (see paragraph 0006).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2019/0173613 A1) in view of Choi et al. (US 2020/0304253 A1), as applied to claim 1 above, and further in view of Moon et al. (US 2020/0344034 A1).
		Consider claim 12:
		Sorrentino in view of Choi discloses the method of claim 1 above. Sorrentino does not specifically disclose: receiving, from the base station, an anchor signal, wherein the one or more quasi co-location parameters are determined based at least in part on the anchor signal. 
	Moon teaches: receiving, from the base station, an anchor signal (see paragraph ), wherein the one or more quasi co-location parameters are determined based at least in part on the anchor signal (see paragraph 0097, where Moon describes that a terminal receives a broadcast information in the anchor bandwidth part, the terminal receives QCL-related information from the base station in order to receive the unicast data in the anchor bandwidth part; see paragraph 0090, where Moon describes that the anchor bandwidth part is defined in downlink).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving, from the base station, an anchor signal, wherein the one or more quasi co-location parameters are determined based at least in part on the anchor signal, as taught by Moon to modify the method of Sorrentino in order to clearly define a bandwidth, as discussed by Moon (see paragraph 0003). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2019/0173613 A1) in view of Choi et al. (US 2020/0304253 A1) and Moon et al. (US , as applied to claim 12 above, and further in view of Novlan et al (US 2014/0328329 A1).
		Consider claim 13:  
		Sorrentino in view of Choi and Moon discloses the method of claim 12 above. Sorrentino does not specifically disclose: determining one or more quasi co-location parameters based at least in part on one or more of information in the anchor signal, a signal strength of the anchor signal, or an autonomous operation by the first UE. 
		Novlan teaches: determining one or more quasi co-location parameters based at least in part on one or more of information in the anchor signal, a signal strength of the anchor signal, or an autonomous operation by the first UE (see paragraph 0413, where Novlan describes that the UE transmitting the D2D signals, that is UE 114, sends quasi co-location configuration to the UE receiving the D2D signals, that is UE 501; see Fig. 2 and paragraph 0062, where Novlan describes that the transmitting signals are controlled by a TX processing circuitry 215 and a main processor 240 in the UE, thus autonomous operation by the UE 114). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining one or more quasi co-location parameters based at least in part on one or more of information in the anchor signal, a signal strength of the anchor signal, or an autonomous operation by the first UE, as taught by Novlan to modify the method of Sorrentino in order to allow flexibility in network topology, as discussed by Novlan (see paragraph 0004).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIHONG YU/Primary Examiner, Art Unit 2631